Citation Nr: 1449876	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record. 


FINDING OF FACT

The Veteran's hearing loss is manifested by no more than Level I hearing acuity in the right ear and Level IV hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral hearing loss is more severe than contemplated by his currently assigned disability rating.  However, for the reasons set forth below, the Board finds that the evidence of record does not warrant an increased evaluation.



I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist, the Veteran was provided adequate VA examinations in connection with his present claim in April 2011, June 2012, and May 2013.  Further, the Veteran's claim file contains a private audiological examination in March 2011.  While he has reported that his hearing loss is more disabling than the noncompensable evaluation, he has not indicated, and the evidence does not show, that his hearing loss has worsened since the May 2013 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  As such, the Board considers it unnecessary to obtain a new examination or opinion with respect to that issue.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (Fed. Cir. 2007).  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

As previously acknowledged, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in August 2013, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Analysis

The Veteran seeks increased compensation for his bilateral hearing loss, which has been evaluated under the criteria set forth in the VA Schedule for Rating Disabilities.  These criteria are intended to represent the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities, which must be reviewed in relation to their history.  38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 CFR 4.85, Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, and numeric level XI represents profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI. See 38 CFR 4.85.  See 38 C.F.R. § 4.85 (2014).

The current rating criteria includes alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.86.  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86 in either ear.  As such, the Veteran's bilateral hearing loss will be rated using the criteria set forth in 38 C.F.R. § 4.85.

The Board now turns to the pertinent evidence of record.  As detailed below, that evidence shows that the Veteran's bilateral hearing loss has been adequately compensated by his previously assigned disability rating.

The Board notes that the Veteran underwent a private audiological evaluation in October 2007, which included puretone thresholds results in decibels, but the report did not make clear whether or not the examination was conducted using Maryland CNC guidelines, as required by 38 C.F.R. § 4.85(a).  Since the private report does not include the necessary findings to appropriately evaluate the Veteran's hearing loss according to the Rating Schedule, the report is inadequate for VA rating purposes and is assigned no probative value.  

In March 2011, the Veteran's spouse submitted a letter stating that the Veteran's diminished hearing was noticeable and seemed to have deteriorated.  

During the appeal period, the Veteran was afforded an April 2011 VA audiological examination.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:





HERTZ

 

1000
2000
3000
4000
Avg.
RIGHT
15
50
65
70
50
LEFT
15
60
60
65
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear.  

The Veteran underwent a June 2012 VA audiological examination.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:




HERTZ

 

1000
2000
3000
4000
Avg.
RIGHT
20
50
65
70
51
LEFT
15
60
60
70
51

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  

The Veteran underwent a May 2013 VA audiological examination.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:




HERTZ

 

1000
2000
3000
4000
Avg.
RIGHT
20
55
65
70
53
LEFT
15
60
60
60
49

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

The Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran has been treated for his hearing loss with hearing aids.  During the June 2012 VA examination, the Veteran reported that he had difficulty understanding people and background noise.  The Veteran testified that he cannot hear people when they talk fast or with an accent.  The May 2013 examiner opined that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  

Taking into account the evidence set out above, including the lay statements from the Veteran and his spouse, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for bilateral hearing loss at any time during the pendency of the Veteran's appeal.  The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and are highly probative.  

In mechanically applying the Rating Schedule tables to the audiometric test results set forth above, the Veteran's level of hearing impairment produces a noncompensable rating.  The audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Additionally, none of the examiners certified that the use of the speech discrimination test is not appropriate for the Veteran.  Therefore, the Veteran's audio threshold and speech recognition scores will be applied to Table VI and not Table VIA.  See 38 C.F.R. § 4.85(c).  Applying the values of the April 2011 and May 2013 audiological examinations to the rating criteria results in a numeric designation no greater than Level I in the either the right or left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying the values of the June 2012 audiological examination to the rating criteria results in a numeric designation no greater than Level I in the right ear and no greater than Level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI.   Application of these levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

The Veteran contends that his bilateral hearing loss is more severe than currently evaluated.  Although the Veteran is competent to report symptoms such as difficulty hearing, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for a compensable rating are not met.  

Accordingly, the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating for bilateral hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the schedular criteria for a higher rating were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119 (1999).  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria adequately contemplate the Veteran's disability.  The Veteran's hearing loss is productive of difficulty hearing and understanding others when they talk and having to face people, manifestations that are contemplated in the rating criteria.  There is no evidence in the record of marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss and referral for consideration of extraschedular rating is not warranted.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that unlike the rating schedule for hearing loss the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  The Board finds that the June 2012 VA examiner addressed the Veteran's functional hearing impairment by noting the difficulties that he experienced.  The June 2012 VA examiner discussed the impact of his hearing loss on the ordinary conditions of daily life, as well as with employment, which has been considered in evaluating his service-connected disability under the VA Rating Schedule.  Although the May 2013 and April 2011 examiners did not specifically report any subjective symptoms reported by the Veteran, the report states that the examiner reviewed the entire claims file, which includes the Veteran's subjective complaints.  Additionally, the May 2013 examiner made a finding that the Veteran's bilateral hearing loss did not impact the ordinary conditions of daily life, including his ability to work.  The rating criteria are therefore adequate to evaluate the bilateral hearing loss, and referral to the Director of Compensation and Pension Service for consideration of an extraschedular rating is not warranted.  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, however, there is no indication that the Veteran in unemployable due to his service-connected bilateral hearing loss.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


